DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 10 is objected to because of the following informalities:  claim 10 line 1 includes the reference character 46, this number should be removed.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaberg (US 3,401,621) in view of Mancinelli (US 5,288,202).
With respect to claim 1 Aaberg discloses a fan assembly for use in a sidewall of an animal house, the fan
assembly comprising:
an impeller [reference character 11];
a motive force [force of motor 10] configured to rotate the impeller about a fan assembly axis [see annotated Fig. below];
a butterfly shutter having shutter frame [reference characters 8 and 12], a first butterfly door and a second butterfly door [reference character 13], the first and second butterfly doors mounted in the shutter frame and configured to pivot about a central door axis1 [reference character 14] to move between an open position when the impeller is rotating. 
Aaberg further discloses disclose a shutter operation mechanism configured to move the first and second butterfly doors between the closed position and the open position in synchrony with an operating speed of the impeller, the shutter operating mechanism comprising:
a first pushrod connected to the first butterfly door and a second pushrod connected to the second butterfly door [reference character 15].
Aaaberg does not disclose a linkage between the impeller and the first and second pushrods, the linkage comprising at least one weight configured to rotate with the impeller about the fan assembly axis, wherein rotation of the at least one weight causes the linkage to exert a force on the first and second pushrods to push the first and second butterfly doors toward the open position.
Mancinelli discloses a linkage [reference characters 52 and 54] between the impeller and the first and second pushrods, the linkage comprising at least one weight [reference character 63] configured to rotate with the impeller about the fan assembly axis, wherein rotation of the at least one weight causes the linkage to exert a force on the first and second pushrods to push the doors [reference character 12] toward the open position.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.
	With respect to claim 2 Aaberg does not disclose the shutter operation mechanism comprises:
a pedestal mounted concentrically with a fan shaft such that the pedestal rotates with the impeller;
at least one slide bar extending from the pedestal away from the impeller; and
a slider mounted on the at least one slide bar such that the slider moves relative the pedestal along the at least one slide bar.
Mancinelli discloses that the shutter operation mechanism comprises:
a pedestal [reference character 46] mounted concentrically with a fan shaft such that the pedestal rotates with the impeller;
at least one slide bar [reference character 84] extending from the pedestal away from the impeller; and
a slider [reference characters 56 and 86] mounted on the at least one slide bar such that the slider moves relative the pedestal along the at least one slide bar.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.
With respect to claim 3 Aaberg does not disclose that there are to slide bars extending away from the impeller.
Mancinelli discloses that there are to slide bars [reference character 84] extending away from the impeller.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.
With respect to claim 4 Aaberg does not disclose that the slider has a slider bushing with a pair of eyelets, wherein each one of the eyelets receives a respective one of the slide bars such that the slider bushing is free to slide
along a longitudinal axis of the fan assembly relative the impeller.
Mancinelli discloses that that the slider has a slider bushing [reference characters 56 and 86] with a pair of eyelets [holes for slide bars 84], wherein each one of the eyelets receives a respective one of the slide bars such that the slider bushing is free to slide along a longitudinal axis of the fan assembly relative the impeller.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.
With respect to claim 5 Aaberg does not disclose that the slider has a slider bushing and a slider bearing is positioned within the slider bushing such that the slider bushing rotates around the slider bearing such that when the impeller rotates, the pedestal, the linkage and the slider bushing also rotate with the impeller, while the slider bearing remains rotationally stationary.
Mancinelli discloses that the slider has a slider bushing [reference characters 56 and 86] and a slider bearing [reference character 64] is positioned within the slider bushing such that the slider bushing rotates around the slider bearing such that when the impeller rotates, the pedestal, the linkage and the slider bushing also rotate with the impeller, while the slider bearing remains rotationally stationary [see column 3 lines 28-35].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.
With respect to claim 6 Aaberg does not disclose that the linkage connects the slider to the pedestal so as to allow movement of the slider along the at least one slide bar.
Mancinelli discloses that the linkage connects the slider to the pedestal so as to allow movement of the slider along the at least one slide bar [see Figs. 5-6].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.
With respect to claim 7 Aaberg does not disclose that the linkage comprises symmetrical linkage halves, with each linkage half having a first arm mounted to the pedestal at a first pivot joint and a second arm mounted to the slider with a second pivot joint, the first arm and the second arm being connected with a third pivot joint, and wherein a weight of the at least one weight is mounted on the first pivot arm on an end of the arm near the third pivot joint. 
Mancinelli discloses that that the linkage comprises symmetrical linkage halves, with each linkage half having a first arm [reference character 52] mounted to the pedestal at a first pivot joint and a second arm [reference character 54]mounted to the slider with a second pivot joint, the first arm and the second arm being connected with a third pivot joint, and wherein a weight of the at least one weight is mounted on the first pivot arm on an end of the arm near the third pivot joint [see annotate Fig. below].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.

                                         
    PNG
    media_image1.png
    443
    340
    media_image1.png
    Greyscale

With respect to claim 8 Aaberg discloses that the slider bearing has a pair of mounting attachments formed thereon, and wherein the first and second pushrods are attached to the mounting attachments on the slider bearing.
Mancinelli discloses that the slider bearing has a pair of mounting attachments [see annotated Fig. below] formed thereon, and wherein the first and second pushrods are attached to the mounting attachments on the slider bearing.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.

               
    PNG
    media_image2.png
    368
    532
    media_image2.png
    Greyscale


With respect to claim 9 Aaberg does not disclose that the slider bushing allows the linkage and at least one slider bar to rotate around the slider bearing and first and second pushrods. 
	Mancinelli discloses that the slider bushing allows the linkage and at least one slider bar to rotate around the slider bearing and first and second pushrods [see column 3 lines 28-35].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.
With respect to claim 10 the combination of Aarberg and Mancinelli disclose that as the slider moves away from the pedestal on the at least one slide bar along the fan assembly axis, the first and second pushrods mounted on the slider bearing push the first and second butterfly doors toward the open position [see reference characters 5-6 of Mancinelli].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.
	With respect to claim 15 the combination of Aaberg and Mancinelli disclose that the first and second butterfly doors is positively controlled by centrifugal forces produced by rotation of the impeller [see Abstract of Mancinelli].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.
	With respect to claim 16 the combination of Aaberg and Mancinelli disclose that the rotational speed of the impeller increases, the centrifugal force produced by the rotation of the at least weight increases and corresponding movement of the linkage causes the first and second pushrods to open the first and second butterfly doors. Note that a person having ordinary skill in the art would recognize that this is an inherent quality of the linkage taught by Manicnelli].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by Aaberg by replacing the shutter operation mechanism by the linkage taught by Mancinelli because the mechanism taught by Mancinelli allows the shutter top open in proportion to the fan speed while preventing the shutters to be open by drafts that are not created by the fan, unlike the linkage taught by Aaberg.

Claim(s) 11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaberg (US 3,401,621) in view of Mancinelli (US 5,288,202), and further in view of McCabe (Re 32,362).
With respect to claim 11, 13, and 17 the combination of Aaberg and Mancinelli do not disclose a spring attachment mounted between the shutter frame and the first butterfly door configured to bias the first butterfly door into the closed position.
McCabe discloses butterfly shutters [reference characters 118 and 116] mounted within a frame [see Fig. 1-2] where a spring [reference character 130] is mounted between the frame and shutters in order to bias the dampers from the open to the closed position [column 6 lines 3-7].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the fan assembly taught by the combination of Aaberg and Mancinelli by attaching a spring between the butterfly shutters and the dampers in order to bias the dampers from the open to the closed position [column 6 lines 3-7 of McCabe]. Note that in combination Aaberg and Mancinelli as the slider moves back toward the pedestal, movement of the first and second pushrods allows the butterfly doors to return to the closed position aided by a biasing force of the spring attachments as required by claim 13.

Allowable Subject Matter

Claims 12, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “[T]he first and second butterfly doors mounted in the shutter frame and configured to pivot about a central door axis” is interpreted as each butterfly door mounted to a central axis and not requiring them to share the same axis. Note that this interpretation is consistent with the applicant’s drawings which do not show that the butterfly doors rotate around a single common axis.